       Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 1 of 10




                    UNITED STATES DISTRICT FEDERAL COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                                )       CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                    )
Plaintiff,
                                                    )       JUDGE WILLIAM ORRICK
vs.
                                                    )
FACEBOOK, INC.,
                                                    )
Defendant.

           MEMORANDUM OF PLAINTIFF CHRISTOPHER KING, J.D.
        IN OPPOSITION TO DEFENDANT’S 12(b)(6) MOTION TO DISMISS

May it please the Court:

1.       Background.

         Defendant’s first course of action is to paint Plaintiff as a menace to the Court. This fails
for reasons noted at Appendix B. Moreover, Defendant has continued to attempt to play this case
off as just another content-based claim that should receive short shrift from this Honorable Court.
         Nothing could be further from the Truth.
         To wit: This is the first case of its kind that has a Party Admission from Defendant’s
CEO with French President Emmanuel Macron that his company needs to be regulated on hate
speech. Almost all of my suspensions were based on purported hate speech.
         To wit: Facebook is not a pure platform. There is a Party Admission by a Facebook staff
attorney that Facebook is a Publisher. None other than noted Internet 47 USC §230 analyst Eric
Goldman, Esq. (Santa Clara Law, 9th Circuit) has stated that he finds Facebook’s position
disingenuous.
         To wit: Facebook’s co-founder Chris Hedges noted in the New York Times that
Facebook needs to be broken up, just as Plaintiff has been arguing for the better part of a year
now.
https://howtosuefacebook.blogspot.com/2019/05/kingcast-and-national-review-writer.html




                                                                                                         1
      Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 2 of 10



         To wit: This is the first case of its kind to incorporate actual claims of viable systemic
Civil Rights issues against Defendant by 77 Civil Rights, media and legal associations including a
boycott by the NAACP, Country’s oldest Civil Rights Organization & a forced Civil Rights Audit
         To wit: This is the first case of its kind to incorporate legal tools of analysis provided by
legal scholars including a Facebook Amicus lawyer that provide a legal framework for this Court
to help regulate Defendant without engaging in imprudent Judicial Activism.
         To wit: This is the first case in which we have a Facebook Vice President of Diversity
who publicly stated in his resignation that discrimination is palpable and is occurring all over the
place – in the workplace and on the platform according to its former VP of Diversity Mark S.
Luckie.1

II.      Law and Argument.

A.       The Correct Framework for Evaluation belongs to Plaintiff and Attorneys Lukmire
         and JP Dyer.

         First of all, Defendant’s citation to Plaintiff’s one-year suspension from practice 17 or 18
years ago is completely irrelevant to this case. This is particularly true when highly-esteemed
Ohio State University/Moritz Law School Professor Louis Jacobs has stated that the suspension
was a byproduct of “racism, ignorance and reactionary politics.” See Appendix B. If that
information was relevant then so too would be Plaintiff’s citation to dozens if not hundreds of
cases he has either won on paper, in front of a Jury, or settled. As usual and as Mark S. Luckie
would concur, this is all part of the Facebook denigrate the negro modus operandi and it is quite
frankly, shameful. Children have been born and gone to college in the time since that ruling
occurred.
      But since Defendant wanted to journey down that path Plaintiff has provided several
KingCast Cases in the Public Interest, including the Nashua, NH Mayoral Commendation from
the longest-sitting member of the NH Board of Governors.2

1
  His opinion must be taken as True in a 12(b)(6) Motion of course, as all facts as alleged must be liberally
construed in favor of the non-moving Party. So this is more than quite serious. This is lethal to Defendant’s
Motion because if he is correct there is a Breach of Contract against black users, i.e. Plaintiff. It’s really
quite simple. Attorney Lukmire tells us so.
2
  In Appendix B, Plaintiff notes that the fact is he actually PREVAILED on most of the cases cited by
Defendant at Fn 1 of its Memorandum, including Quincy, Academy of Canine Behavior. Seattle and more.
This is simply Defendant attempting to make Plaintiff into a vexatious litigant, much as Defendant tried on
another attempt to claim that Plaintiff filed a “frivolous” Motion to Compel. The State Court made no such
finding; and that case is on Appeal because the only thing Plaintiff did wrong was to file his Motion 2 days
early, but AFTER a Discovery Conference in which Counsel for Defendant made it clear Facebook was
NOT going to provide Discovery. Plaintiff has researched that most courts do not award Attorney fees for
such things.


                                                                                                             2
      Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 3 of 10



      Similarly, the case of King v. Friends of Kelly Ayotte, 860 F. Supp. 2d 118, 128 (D. N.H.
2012) has no place in this race because that case was entirely tainted as Magistrate Landya B.
McCafferty (and all of the Defendant’s lawyers involved including Jack Middleton) failed to
disclose that McCafferty actually worked for Plaintiff’s opposing Counsel (Jack) as well as next
to Defendant Kelly Ayotte before issuing her ruling. That’s right: Jack Middleton was both
Kelly Ayotte’s boss and Landya B. McCafferty’s boss within a year of each other. If that doesn’t
smack of back-door dirty politicking then nothing does. Plaintiff places substantially more faith
in the integrity of this Honorable Court than that one.3
      That case involved a publicly-advertised rally for U.S. Senate Candidate Kelly Ayotte at a
hotel open to the public. After Plaintiff interviewed the Arizona Sheriff Joe Arpaio (a convicted
Criminal) the Ayotte team ran him out of the press area for no reason and one person even
slapped his camera with her paperwork.
https://www.youtube.com/watch?v=b8E5y04ryb4
The Definitive GOP, Arpaio, and Kelly Ayotte Immigration movie, Nashua NH.
     The Case also ignored case law that Plaintiff set forth as well as the fact that Nashua Police
were present in uniform, which is entirely inconsistent with a private meeting. See NAACP v.
Thompson, 648 F.Supp. 195 D.Md.,(1986).
      Magistrate McCafferty issued a back-door quiet Recusal after a mole tipped him to the
Injustice.
https://www.youtube.com/watch?v=2vT7_uhnElQ
Judge McCafferty Backdoor Recusal Taints NH Bar Ass'n & Courts in Free Press Racial case.

      For what it’s worth, however, Appendix B does contain a reference to King v. Town of
Franconia and Kelly Ayotte Grafton 07-E-268 (2007) in which case Plaintiff prevailed in that
lawsuit over Ayotte. So what. Win some lose some. That’s law. To the extent that Defendant is
trying to say that Plaintiff is offering “conclusory” statements, he is NOT. He is offering
documented examples of blacks who have been victimized by Facebook’s algorithms and policies
as noted by the U.S.A Today and Mark S. Lukie, Director of Diversity at Facebook. At this stage
of litigation it is impossible to expect more without Discovery.
      Moreover, these allegations are not “conclusory” at all from SAC para 47:
47.     Facebook has allowed whites to say the same thing that blacks have been banned for:
From the Reveal News story How activists of color lose battles against Facebook's moderator
army by Aaron Sankin, 17 August 2017:

3
  Who in their right mind brags about a case so clearly tainted? Facebook brags about a case so clearly
tainted. Who celebrates a Reporter with daily newspaper experience being roosted from a publicly-
advertised campaign event? Face celebrates that. Plaintiff hopes that this Court certainly doesn’t.


                                                                                                          3
     Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 4 of 10




Mary Canty Merrill was fed up. So she turned to Facebook:

      “Dear White People: The terminology we use to define a problem determines how we
      attempt to solve it,” she wrote in an April 4 Facebook post. “You are so accustomed to
      defining racism as people of color being the problem that you want to fix us, patronize us,
      save us and heal us. You rarely perceive yourselves as the problem (which is where its root
      lies). Thus, your interventions are most often ill-informed, misdirected and yield no
      meaningful or sustainable results.”

      She logged in the next day to find her post removed and profile suspended for a week. A
      number of her older posts, which also used the “Dear white people” formulation, had been
      similarly erased.

      Perhaps most Facebook users would’ve simply waited out the weeklong ban. But Merrill, a
      psychologist who advises corporations on how to avoid racial bias, wondered whether she
      was targeted because she is African American. So she asked some white friends to conduct
      an experiment:

      They copied what she had written word for word and had others report it as inappropriate
      content. In most cases, Facebook allowed the content to remain active. None of their
      profiles were suspended.4
      https://www.revealnews.org/article/how-activists-of-color-lose-battles-against-facebooks-
      moderator-army/

                                                ******
      Moving along to something relevant, Sikhs for Justice v. Facebook 144 F.Supp. 3d 1088
(ND 2015)(Aff’d 2017) is hardly on point. The 9th Circuit Affirmation speaks primarily to First
Amendment claims and Plaintiff does not have one of those in play. Plaintiff says Defendant is
not a Good Samaritan:




4
 Plaintiff is aware of many many more black activists who have had, and who continue to have, substantial
problems with Facebook.


                                                                                                       4
     Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 5 of 10



     Seattle area attorney Ryan JP Dyer weighed in just for years ago:
     The first courts to apply section 230 inferred an exaggerated statutory meaning and intent to
     the statute’s immunity-granting provision, rarely reexamining the basis of those findings.

     Turning the tide against a lawless no-man’s-land on the Internet starts with a reexamination
     of Congress’s intended scope of immunity and the implicit preemptive effect of section 230.
     Beginning with the presumption that Congress did not intend to preempt an entire field of
     traditional state police power, and after closely examining the textual components of section
     230 as well as the legislative history, it soon becomes apparent that immunity is only
     applicable in a specific set of circumstances. In applying this analysis, courts could
     incorporate some form of objective bad faith determination to distinguish between websites
     that are furthering the purposes of section 230, as opposed to those that are merely posing as
     good Samaritans.

The Communication Decency Act Gone Wild: A Case for Renewing the Presumption Against
Preemption (2014 Seattle University JD Candidate Ryan JP Dyer).
https://digitalcommons.law.seattleu.edu/cgi/viewcontent.cgi?article=2223&context=sulr

        Thus, Defendant’s argument at p.9 of its Motion to Dismiss don’t work well for them
under any objective analysis that is truly called for:

     “The terms of use to which Plaintiff agreed gave Facebook the express permission to
     “remove any content or information you post on Facebook if we believe that it violates this
     Statement.” Duffey Decl., ¶¶ 4-6, Exs. A-D § 5.2 (emphasis added);

     The problem is that nobody reasonably believes that Plaintiff violated anything; same with
the USA Today Facebook victims in Plaintiff’s Judicial Notice Motion. Facebook is hiding
behind a law and using it as sword and shield to play Thought Police on the Internet, and this
Court is entitled to – indeed must – allow a Jury to take an objective look into this because it
completely dovetails with Attorney Lukmire’s analysis and Plaintiff’s analysis.
     See David Lukmire's excellent piece, Can the Courts Tame the Communications Decency
Act? The Reverberations of Zeran v. America Online. Attorney Lukmire has written Amici
Briefs alongside and in support of Facebook and Microsoft: He is an Industry expert:


http://migration.nyulaw.me/sites/default/files/upload_documents/NYU-Annual-Survey-66-2-
Lukmire.pdf
        Second, before deciding whether an online entity is immune because of the type of entity
        it is or the type of role it played in disseminating illegal content, courts should consider
        whether section 230 should apply based on the theory of liability advanced by the
        plaintiff.




                                                                                                   5
     Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 6 of 10



        The case for restricting the subject matter of section 230 immunity is equally strong......
        One thing is for certain: unless courts narrow their interpretations of section 230,
        deserving plaintiffs will be without redress. As discussed, the statute should be
        interpreted in light of its language, which clearly sounds in defamation law. Allowing
        certain claims that are close to textbook defamation will help clear up whether the
        plaintiff has artfully pleaded garden variety tort claims in order to evade the proper
        boundaries of section 230. Courts should almost never dismiss other claims, such as
        allegations under civil rights laws or breach of contract claims, on section 230
        grounds, for they are much too far removed from the tort of defamation.
        (emphasis added)

If Plaintiff needs to clarify or to add in all of the information gleaned since he filed his
Complaint, the Ninth Circuit provides A "district court should grant leave to amend even if no
request to amend the pleading was made, unless it determines that the pleading could not possibly
be cured by the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
Continuing from Darnaa:

      Plaintiff's claim for breach of the implied covenant of good faith and fair dealing, however,
      is not precluded by § 230(c)(1) because it seeks to hold defendants liable for breach of
      defendants' good faith contractual obligation to plaintiff, rather than defendants' publisher
      status. Even though the claim is based on the same factual allegations as plaintiff's
      intentional interference claim, the source of defendants' alleged liability is different.

      Plaintiff has alleged sufficient facts to support its claim that defendants did not act in good
      faith, which is a requirement under § 230(c)(2) immunity. As acknowledged by defendants,
      "[r]emovals must still be 'in good faith,' so the provider must actually believe that the
      material is objectionable for the reasons it gives." Dkt. 34 at 13 n.4.

      While Plaintiff Darnaa lost eventually based on a limitation of liability clause (affirmed at
Daarna v. Google LLC No. 17-16233 (Ninth Cir. Nov 21 2018) Plaintiff Darnaa did not plead
Gross Negligence or Fraud. At this point Plaintiff has enough evidence that a reasonable trier of
fact could find that Defendant’s conduct is indeed grossly negligent or fraudulent and so
Amendment may be in Order. NavCom Tech., Inc. v. Oki Electric Indus. Co., Ltd., No. 12-04175,
2014 WL 991102, at *9 (N.D. Cal. Mar. 11, 2014) (Judge Edward Davila); Civic Ctr. Drive
Apartments Ltd. Partn. v. S.W. Bell Video Services, 295 F.Supp.2d 1091, 1106 (N.D. Cal. 2003)
      See also Song fi Inc. v. Google, Inc., 108 F. Supp. 3d 876 (2015).
      But the fact that the statute requires the user or service provider to subjectively believe the
      blocked or screened material is objectionable does not mean anything or everything
      YouTube finds subjectively objectionable is within the scope of Section 230(c). On the
      contrary, Judge Fisher on the Ninth Circuit expressed concern that such an "unbounded"
      reading of "otherwise objectionable" would enable content providers to "block content for
      anticompetitive purposes or merely at its malicious whim, under the cover of considering
      such material `otherwise objectionable.'" See Zango, Inc. v. Kaspersky Lab, Inc., 568 F.3d
      1169, 1178 (9th Cir.2009) (Fisher, J., concurring).



                                                                                                        6
     Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 7 of 10



      Because the allegedly inflated view count associated with "Luv ya" is not "otherwise
      objectionable" within the meaning of Section 230(c)(2), YouTube is not entitled to
      immunity from Plaintiffs' contract or tortious interference claims.

      Song Fi eventually lost as well (No. 14-CV-05080-CW May 15 2018) but owing to reasons
not present in the Case at Bar. It requires a factual analysis based on Discovery.
         Once again note the Good Samaritan issue because Plaintiff and scores of blacks have
argued that Facebook is in no ways being a Good Samaritan in this case because our discussion of
racism does not connote hate speech by any plausible objective – or even subjective – standard.
         The time has come for Mark Zuckerberg to get his wish: This Court can help start the
regulation effort by declaring that the words that Plaintiff has used to describe being quote
“treated like a nigger” simply do not denote or connote hate speech as defined by Defendant itself
in its Terms of Service and in its training and policy materials.
         Plaintiff has no doubt that if Facebook had a policy manual that provided for de jure
discrimination Courts would have already found a way to circumvent the alleged Absolute
Immunity that Facebook claims. Plaintiff submits that given the facts of this case it is clear that
de facto discrimination is occurring all over the place – in the workplace and on the platform
according to its former VP of Diversity Mark S. Luckie.5
         As such, the onus is now on Facebook to explain why this Court should give all of this a
pass and to allow the abuse to continue, even as we still wait for the culmination of the ongoing
Civil Rights Audit that Facebook was forced into conducting.




5
  His opinion must be taken as True in a 12(b)(6) Motion of course, as all facts as alleged must be liberally
construed in favor of the non-moving Party until Plaintiff takes his Deposition to determine the factual
backdrop for his allegations in further detail. So this is more than quite serious. This is lethal to
Defendant’s Motion because if he is correct there is a Breach of Contract against black users, i.e. Plaintiff.
It’s really quite simple. Attorney Lukmire tells us so.


                                                                                                             7
     Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 8 of 10



B.       Summary of Claims:

         The Cause of Action against Facebook is not subject to immunity in general. That much
has been shown by arguments never before advanced by any Facebook litigant including the
Darnaa case and the Lukmire and Dyer Treatises.
         The Breach of Contract and Promissory Estoppel elements have been met by any
objective standard that the Court must apply in this case. Mark S. Luckie’s commentary is very
explicit must be taken at full value and as such, black users are being denied the Benefit of the
Bargain at Facebook. Further, Plaintiff noted that he relied upon the Terms of Service being fairly
implemented as well as the promises for prompt and transparent moderating that did not happen
when his Appeal sat rotting for two (2) whole weeks out of a four (4) week Facebook Jail
Sentence.
         The 42 U.S.C. §1981 Claims survive at this point as well. Mark S. Luckie’s commentary
is very explicit and it must be taken at full value and as such, black users are being denied the
Benefit of the Bargain at Facebook. The 77 Civil Rights and Media groups feel the same way but
he has firsthand knowledge and observations that are relevant, particularly since Attorney
Lukmire and others have clarified the proper scope of 47 USC §230.
         The Fraud and False and Deceptive Claims survive as well because Facebook is
promising something to black users that it is intentionally not providing, and the gravity of the
Facebook oppression is devastating given Facebook’s rather successful attempts at creating a
monopoly that even Lindsey Graham noted in the Congressional Hearings with Mark Zuckerberg
last year.
         For their part Defendant falsely claims at p. 13 that “Plaintiff also fails to allege that he
suffered any damages, much less that “the damages in question were the direct result of the
misrepresentation in question.” Shahangian v. Bank of Am. Nat’l Ass’n, 2015 WL 12696038, at
*4 (C.D. Cal. Dec. 1, 2015); Ebeid, 2019 WL 2059662, at *8.
         Defendant is well aware that they had Plaintiff in Facebook jail when his mother passed
from this Earth, and that they were denying him the right to talk about it with his 1,900 friends.
         Defendant’s argument on failure to identify the prongs of §17200 is similarly unavailing.
Plaintiff clearly notes that there is Fraud involved throughout this case and he has shown by any
reasonable indicia that we need to look further into the promises that Facebook is making and
failing to uphold, particularly toward its black users. See again the USA Today Judicial Notice
and the Mark S. Luckie observations that require DISCOVERY to flush out.




                                                                                                         8
       Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 9 of 10



          It’s as of Defendant expects Plaintiff at this stage of litigation to pull a rabbit out of a hat
and present a memo to the Court from its corporate office lunch table that states “Hey, let’s
discriminate against black users who discuss racism.”
          That’s preposterous. But given reasonable Discovery Plaintiff assures the Court that there
is going to be more than enough on the table to put before a Jury to determine how they digest
things.
III.      Conclusion.

          Courts have been getting it wrong for YEARS about the reach of 47 USC §230, as seen
by two scholars below, one of whom is a Facebook Amicus Lawyer no less. The Claims that
Plaintiff are bringing are Contractual and Civil-Rights based and as Attorney Lukmire opines,
Courts should almost never dismiss other claims, such as allegations under civil rights laws or
breach of contract claims, on section 230 grounds, for they are much too far removed from the
tort of defamation.
          Interestingly, Plaintiff initiated a poll on a certain BMW forum for vintage BMWs. The
thread was named Facebook is a public utility that must be regulated.6
A commenter replied:

          Facebook does what Facebook wants. No matter how good a lawyer you might be, I bet
          Facebook has better and enough lawyers to just bury you procedurally if not by the letter
          of the law. Zuckerberg's testimony before Congress could best be summed up as "I'm
          worth 40 billion dollars" Over and over and over again. And it would have been more
          honest even. That's what he cares about, not you, not your Mother, not about being fair.7
          http://www.mye28.com/viewforum.php?f=17
          http://www.mye28.com/viewtopic.php?f=17&t=149815

          This case is a shining example of Facebook’s corporate overbreadth and substantial
deviation from its own stated policies. As such, we are already well past a 12(b)(6) Motion to
Dismiss or even a Summary Judgment Motion when that time arises. These are clearly issues for
a Jury to determine, after a full and principled Discovery period.

Respectfully submitted,

_____________________________
Christopher King, J.D.


6
  The prescience of Plaintiff’s statement last winter cannot now be denied. It’s everywhere in the news
whether Facebook likes it or not. Zuckerberg even met with French President Emmanuel Macron this
month about it.
7
  Accord Facebook founder Chris Hughes Opinion “It’s Time to Break Up Facebook” By Chris Hughes
New York Times May 9, 2019, supra. The link itself is a private forum within the MyE28 forum.


                                                                                                          9
 Case 3:19-cv-01987-WHO Document 24 Filed 06/26/19 Page 10 of 10




                              CERTIFICATE OF SERVICE

I the undersigned swear that a true and accurate copy of the foregoing was submitted to ECF
                 And was delivered via email to Counsel for Defendant at:

                                Keker Van Nest & Peters,

                            PAVEN MALHOTRA - # 258429
                                pmalhotra@keker.com

                            MATAN SHACHAM - # 262348
                               mshacham@keker.com

                             WILLIAM S. HICKS - # 256095
                                  whicks@keker.com

                                this 26th Day of June, 2019


                          _______________________________
                              CHRISTOPHER KING, J.D.




                                                                                              10
